Title: From George Washington to John Hancock, 28 September 1776
From: Washington, George
To: Hancock, John

 

Sir
Head Quarters, Heights of Harlem Septr 28th 1776

Being about to cross the North River this morning in order to view the post opposite and the Grounds between that and powles Hook, I shall not add much more than that I have been honored with your favor of the 24th and Its several inclosures, and that since my Letter of Yesterday no Important event has taken place.
As Colo. Hugh Stephenson of the Rifle Regiment ordered lately to be raised, is dead, according to the information I have received, I would beg leave to recommend to the particular notice of Congress, Captn Daniel Morgan just returned among the prisoners from Canada as a fit and proper person to succeed to the vacancy occasioned by his death. The present feild Officers of the Regiment cannot claim any right in preference to him, because he ranked above them and as a Captain when he first entered the service. His conduct as an Officer on the expedition with Genl Arnold last fall; his intrepid behavior in the Assault upon Quebec when the brave Montgomery fell—the inflexible attachment he professed to our cause during his imprisonment and which he perserveres in; added to these his residence in the place Colo. Stevenson came from & his interest and influence in the same circle and with such Men as are to compose such a Regiment, all in my opinion, entitle him to the favor of Congress and lead me to beleive that in his promotion, the States will gain a good and valuable officer for the sort of Troops he is particularly recommended to command.
Should Congress be pleased to appoint Captn Morgan in the instance I have mentioned, I would still beg leave to suggest the propriety and necessity of keeping the matter close and not suffering It to transpire untill he is exonerated from the parole he is under. His acceptance of a Commission under his present circumstances might be construed a violation of his Engagement, and if not, the difficulty attending his exchange might be encreased; the Enemy perhaps would consider him as a Feild Officer, of which we have but very few in our hands and none that I recollect of that rank. I have the Honor to be with great esteem Sir Your Most Obedt Sert

Go: Washington

